Title: From Alexander Hamilton to James McHenry, 2 January 1800
From: Hamilton, Alexander
To: McHenry, James


N Y Jan. 2. 1800
Sir
Application has been made to me on the Subject of Chaplains. I find by recurrence to the laws that four of these characters are provided for. This will furnish one to each brigade. I doubt not you will feel with me strong motives which recommend the speedily going into these appointments. The Revd. Mr. Hill has been proposed by Col. Parker and I now offer him to you as a Candidate. It appears from the letter of Col. Parker that this Gentleman has been officiating in the character of Chaplain for some time.
S of War

